7*3- \S
                                 ELECTRONIC RECORD
                                                                              7¥¥-/f
COA#       05-13-00997-CR                        OFFENSE:        22.02


STYLE:     Cody Bright v. The State ofTexas      COUNTY:         Dallas

COA DISPOSITION:        MODIFY                   TRIAL COURT:    283rd Judicial District Court


DATE: 05/19/2015                   Publish: NO   TC CASE #:      F12-23970




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                  7¥3-/r
STYLE:    Cody Bright v. The State of Texas           CCA#:

         appellant's*                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:                                                SIGNED:                             PC:_
JUDGE:     VM ({AJAJ^                                 PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD